                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

MONROE GROCERY, INC. and             :
FRANCISCO TAVAREZ
                                     :
                Plaintiffs                CIVIL ACTION NO. 3:17-922
                                     :
       v.                                       (MANNION, D.J.)
                                     :          (SCHWAB, M.J.)
UNITED STATES OF AMERICA,
GILDA TORRES, and SONNY              :
PERDUE
                                     :
               Defendants
                                     :

                             MEMORANDUM

     Presently before the court is the report and recommendation (“Report”)

(Doc. 40) of Magistrate Judge Susan E. Schwab, which recommends that

the Government’s motion to dismiss (Doc. 18) be granted in part and denied

in part. The Government filed objections to the Report (Doc. 43), which

plaintiffs filed a response to on June 28, 2018 (Doc. 47). Based on the

foregoing, Judge Schwab’s Report (Doc. 40) will be ADOPTED IN ITS

ENTIRETY; the Government’s objections (Doc. 43) will be OVERRULED,

and the Government’s motion to dismiss (Doc. 18) will be GRANTED IN

PART and DENIED IN PART.
      I.   BACKGROUND

      On May 25, 2017, plaintiffs Monroe Grocery, Inc. (“Monroe”) and

Francisco Tavarez (“Tavarez”) (collectively “plaintiffs”) filed a pro se

complaint (Doc. 1) against Retailer Operation Division, who filed a motion to

dismiss (Doc. 6) on October 6, 2017. On October 27, 2017, Evan C. Pappas

entered his appearance on behalf of plaintiffs (Doc. 10) and Andrew Tapp

filed a petition for admission pro hac vice to represent plaintiffs (Doc. 11),

which was granted by Judge Schwab on October 31, 2017 (Doc. 12).

      On December 12, 2017, plaintiffs filed an amended complaint against

the United States of America (the “Government”), Gilda Torres (“Torres”),

and   Sonny    Perdue    (“Perdue”)    (collectively   “defendants”)   alleging

constitutional violations of equal protection and substantive due process.

(Doc. 15). Then, on December 26, 2017, the Government filed a motion to

dismiss plaintiffs’ amended complaint or, in the alternative, for summary

judgment. (Doc. 18). The Government filed a brief in support of its motion

(Doc. 31) and statement of facts (Doc. 32) on January 29, 2018. Plaintiffs

filed a brief in opposition of the Government’s motion on March 7, 2018 (Doc.

38), and the Government filed a reply brief on March 21, 2018 (Doc. 39).

      On May 3, 2018, Judge Schwab issued her Report recommending that

the Government’s motion to dismiss be granted in part and denied in part.


                                      -2-
(Doc. 40). Specifically, Judge Schwab recommends that plaintiffs’ claims

seeking damages and due process claim seeking injunctive relief against

defendants, in their official capacities, be dismissed and that plaintiffs be

granted leave to file a second amended complaint. (Doc. 40, at 31). The

Government filed objections (Doc. 43) to Judge Schwab’s Report and a brief

in support thereof (Doc. 44) on May 31, 2018, alleging that plaintiffs’ equal

protection claim should also be dismissed. On June 28, 2017, plaintiffs filed

a response to the Government’s objections asking the court to adopt Judge

Schwab’s Report and overrule the Government’s objections. (Doc. 47). This

matter is now ripe for disposition.


      II.   STANDARD OF REVIEW

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).


                                      -3-
      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed.R.Civ.P. 72(b) advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.


      III.   DISCUSSION

      At issue here is whether plaintiffs’ equal protection claim should be

dismissed. The Government alleges that Judge Schwab “erred when she

determined that Monroe Grocery sufficiently plead that it had been treated

differently from a similarly situated party.” (Doc. 43, at 1). The Government

appears to make two arguments. First, plaintiffs failed to identify a similarly

situated party because they “only pled that [they were] treated [differently

from] [sic] dissimilar parties, namely publicly owned grocery stores. (Doc.


                                     -4-
43). Second, plaintiffs failed to plead “specific factual allegations as to the

allegedly similarly situated parties” and have “not made plausible the

conclusion that those parties exist and that they are alike in all relevant

aspects.” (Doc. 44, at 4) (citing Perano v. Town of Tilden, 423 Fed. Appx.

234, 238-39 (3d Cir. 2011)).



         a. Similarly Situated Parties

      “Persons are similarly situated under the Equal Protection Clause

when they are alike ‘in all relevant aspects.’” Startzell v. City of Phila., Pa.,

533 F.3d 183, 203 (3d Cir. 2008) (quoting Nordlinger v. Hahn, 505 U.S. 1,

10 (1992)). The Third Circuit does not require plaintiffs to demonstrate that

others are identical in all relevant aspects but only that they are alike.

Startzell, 533 F.3d at 203 (emphasis added). Thus, while the Government’s

allegation that Monroe, a privately-held grocery store, is dissimilar from

publicly-owned grocery stores is correct facially; this notion does not equate

to the two parties being “dissimilarly situated” by law.

      Additionally, Monroe did not plead that it was only treated differently

from publicly-owned large superstore centers as the Government implies.

(Doc. 44, at 4). As Judge Schwab noted, Monroe alleges “[t]here are publicly

held businesses that fit the same . . . size and other categorizations (aside


                                      -5-
from ownership type) as [p]laintiffs’ store” and “[d]efendants deliberately

chose to enforce . . . violation sanctions against the [p]laintiffs’ private

business entities, but under identical circumstances would chose not to

enforce . . . sanctions against a publicly held store.” (Doc. 15, at 16).


         b. Specific Factual Allegation

      The Government’s objections cite the Third Circuit Court of Appeals’

(“Third Circuit”) decision in Perano v. Town of Tilden, 423 Fed. Appx. 234

(3d Cir. 2011). (Doc. 44). In that case, the Third Circuit determined that the

plaintiff failed to state an equal protection claim because the plaintiff “simply

alleged that he was treated differently from ‘other similarly situated

residential and commercial developers[,]’” and “[w]ithout more specific

factual allegations as to the allegedly similarly situated parties, he has not

made plausible the conclusion that those parties exist and that they are like

him in all relevant aspects.” Perano, 423 Fed. Appx. at 238-39.

      Determining whether individuals are similarly situated “requires a court

to undertake a fact-intensive inquiry on a case-by-case basis rather than in

a mechanistic and inflexible manner. Monaco v. American General Assur.

Co., 359 F.3d 296, 305 (3d Cir. 2004) (citations omitted). A “fact-intensive

inquiry” reveals that Perano was the owner of a trailer park, who was


                                      -6-
allegedly obstructed from installing sewage collection and water distribution

systems that were required to further develop his trailer park. To proceed

with an equal protection claim, Perano needed to plead additional facts

making it plausible that these “other similarly situated residential and

commercial developers” were, in fact, “similarly situated.”

      Here, the plaintiffs allege that the United States Department of

Agriculture (“USDA”) selectively chose to enforce regulatory violations

against them merely because they were a privately-owned store. (Doc. 15,

at 12). The plaintiffs allege that the Government and Perdue created two

classifications of retailers—privately owned stores and publicly held stores.

(Doc. 15, at 12-13). Plaintiffs “allege facts that support an inference that they

were similarly situated in all respects, except ownership model (public v.

private), to other stores that were not prosecuted . . . .” (Doc. 40, at 21).

Specifically, plaintiffs allege that there are other stores accepting food

benefits that are similar in size and other attributes, other than ownership

type, to the plaintiffs’ store. (Doc. 40, at 21) (citing Doc. 15, at 16). Plaintiffs

contend that defendants deliberately chose to enforce regulatory violation

sanctions on plaintiffs because they are a private business entity but would

not have done so if plaintiffs’ business was publicly-held. (Doc. 40, at 21).




                                       -7-
       IV.     CONCLUSION

       Based on the preceding and our review of the record, the court finds

that Judge Schwab used proper reasoning and evidence to support her

Report and arrived at a legally-sound conclusion. As such, Judge Schwab’s

Report (Doc. 40) shall be ADOPTED IN ITS ENTIRETY as the opinion of this

court. The Government’s objections (Doc. 43) shall be OVERRULED. The

Government’s motion to dismiss (Doc. 18) shall be GRANTED IN PART and

DENIED IN PART. The Government’s motion to dismiss plaintiffs’ claims

seeking damages against defendants, in their official capacities, shall be

GRANTED, and such claims shall be DISMISSED WITH PREJUDICE. The

Government’s motion as to plaintiffs’ equal protection claim shall be

DENIED. The Government’s motion to dismiss plaintiffs’ substantive due

process claim shall be GRANTED, and such claims shall be DISMISSED

WITHOUT PREJUDICE; however, plaintiffs shall be GRANTED leave to file

a second amended complaint. This case shall be REMANDED to Judge

Schwab for further proceedings.



                                                  s/  Malachy     E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: February 20, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-922-01.DOCX


                                              -8-
